Citation Nr: 1331108	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  08-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from November 1976 to December 1980 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In September 2011, the Veteran testified at a Board videoconference hearing before a Veteran's Law Judge who has since retired from the Board.  In a February 2013 letter, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  In the same month, the Veteran responded that he wanted a new hearing with a different Veterans Law Judge.  See generally 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013) (the Board member who conducts the hearing will participate in making the final determination of the claim).  In July 2013, the Veteran also presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.

The Board remanded the appeal in December 2011 and March 2013 for further development.  The case has since been returned to the Board for appellate review.   
In the December 2011 Board decision, the Board also adjudicated various other service connection and increased rating issues that were previously on appeal.  Thus, these issues are no longer on appeal before the Board.



A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The Board has recharacterized the threshold issue on appeal as a new and material evidence issue.  The Board will adjudicate and reopen the new and material evidence issue.  However, the underlying merits of the service connection claim will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC



FINDINGS OF FACT

1.  In a final June 1998 rating decision, the RO denied service connection for psychosis.  

2.  The Veteran was notified of the June 1998 rating decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

3.  The evidence received since the June 1998 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.



CONCLUSIONS OF LAW

1.  The June 1998 rating decision, which denied service connection for psychosis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the June 1998 rating decision is new and material, and the issue of service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With regard to the new and material evidence issue for psychosis, review of the claims folder does not show compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, no VCAA notice letter of record was compliant with the U.S. Court of Appeals for Veterans Claims (Court's) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, the VCAA letters failed to (1) notify the Veteran of the evidence and information necessary to reopen the claim (i.e., describe what is meant by new and material evidence under the newer standard); and failed to (2) sufficiently explain the bases of the prior denial (i.e., the deficiencies in the evidence when the claim was previously considered).  In any event, this defect is not prejudicial to the Veteran, given the completely favorable disposition of the new and material evidence issue on appeal becausethe Board is reopening the Veteran's claim.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With regard to the now reopened claim for service connection for an acquired psychiatric disorder, the Board finds that further evidentiary development is needed and will be discussed herein below.  Therefore, an analysis regarding compliance with the VCAA for the underlying claim of service connection for an acquired psychiatric disorder is not required at this time.  



New and Material Evidence Analysis - Psychosis

In a June 1998 rating decision, the RO denied the Veteran service connection for psychosis.  The RO notified the Veteran of this decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal of this decision.  There was also no evidence received within one year of the issuance of this decision.  Therefore, the June 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013).  

In the final June 1998 rating decision, the RO denied service connection for psychosis because the record did not reveal probative evidence of in-service treatment for such a disorder.  In fact, at the time of the June 1998 rating decision, the claims folder was negative for any current diagnosis of a psychiatric disorder.  

The Veteran filed his petition to reopen his claim in August 2005.  Therefore, the amended regulation for new and material evidence applies.  See 66 Fed. Reg. at 45,620 (applying the revised version of 38 C.F.R. § 3.156 to petitions to reopen filed on or after August 29, 2001).    

During the present appeal, the RO did not consider whether there was new and material evidence to reopen the claim.  The RO only considered the service connection claim on the merits.  Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the acquired psychiatric disorder claim before proceeding to adjudicate the underlying merits of the claim.  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Under the revised standards, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim.  Id. at 117.

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final June 1998 rating decision.  Specifically, following service, VA medical personnel have diagnosed the Veteran with depressive disorder not otherwise specified (NOS) and anxiety disorder NOS, among other psychiatric diagnoses.  In addition, the Veteran has provided further probative lay testimony and statements with regard to alleged traumatic in-service incidents and psychiatric symptoms.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that the additional medical evidence of record and additional lay statements and testimony constitute new and material evidence to reopen the acquired psychiatric disorder claim.  In short, this lay and medical evidence, if presumed credible, relates to an unestablished fact necessary to substantiate his acquired psychiatric disorder claim and raises a reasonable possibility of substantiating his claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied acquired psychiatric disorder claim.


ORDER

As new and material evidence has been received, the issue of service connection for an acquired psychiatric disorder is reopened.  



REMAND

As discussed above, the new and material evidence issue is reopened.  However, before addressing the merits of the underlying service connection claim for an acquired psychiatric disorder, to include PTSD, the Board finds that additional development of the evidence is required.

First, the law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The Court has held that the failure by the Board to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In this case, it does not appear that the Veteran has been provided adequate VCAA notice for the issue of service connection for PTSD based in part on an alleged in-service personal assault.  The RO did send him VCAA letters in March 2006, August 2006, August 2007, December 2010, and February 2012, but these letters did not advise him of the evidence necessary to substantiate a claim for service connection for PTSD based on a personal assault.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be allowed the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  In fact, in Bradford v. Nicholson, 20 Vet. App. 200 (2006), the Court held that 38 C.F.R. § 3.304(f) "unequivocally" provides that VA cannot deny a PTSD claim without first providing the requisite notice discussed above.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for the PTSD personal assault issue.  

Second, the RO/AMC has not secured the Veteran's complete service personnel records from the National Personnel Records Center (NPRC), Records Management Center (RMC), or other appropriate location.  In this regard, VA is required to obtain "relevant" records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include military records, such as service personnel records.  38 C.F.R. § 3.159(c)(2) and (3).  Service personnel records may be relevant in revealing behavioral changes for PTSD based on an alleged in-service assault.  The Veteran has stated that during service he received a nonjudicial punishment under Article 15 of the Uniform Code of Military Justice (UCMJ) and a Court-Martial.  

Third, on several occasions, the Veteran has indicated that he applied for Supplemental Security Income (SSI) benefits based on disability from the Social Security Administration (SSA).  See January 2007 VA occupational therapy consultation; August 2011 VA psychology consultation.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  SSI benefits can be awarded, in certain circumstances, based on the presence of disability.  See 20 C.F.R. § 416.202 (explaining the bases of eligibility for SSI as age 65 or older; blindness; or disability).  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990.  

Although disability determinations by SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits, and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSI records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  These federal SSI records are not on file; therefore, the RO/AMC should attempt to obtain them before deciding the service connection claim, as these records may be pertinent.  Id. 

Fourth, the claims file does not contain any VA treatment records dated since September 2011 from the VA Medical Center (VAMC) in San Antonio, Texas.  In addition, the Veteran has alleged the existence of earlier, additional VA treatment records not present in the claim folder.  Specifically, the Veteran has stated that he received the following treatment at the VAMC and VA outpatient clinic in San Antonio, Texas:  VA inpatient substance abuse treatment in 1991; VA inpatient substance abuse treatment in 2004; and VA mental health treatment sometime between 1996 and 1998.  See July 2013 hearing testimony at pages 11-12; May 2012 VA examination at page 6; and earlier October 1997 claim.  In general, he has alleged VA treatment in some form since 1986.  These records, if they still exist, are relevant to his acquired psychiatric disorder claim, yet there have been no attempts to obtain them.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).   Therefore, on remand, the RO/AMC should attempt to secure these outstanding VA treatment records.

Fifth, the Veteran has stated that he was treated at a private facility, the Center for Health Care Services (formerly MHMR) in San Antonio sometime between 1986 and 1989 and also in 1998 for his psychiatric/substance abuse issues.  See e.g., September 2011 videoconference hearing at pages 66-67, 85; May 2012 VA examination at page 15.  In addition, he has stated that he received mental health treatment while incarcerated at the Texas Department of Corrections in Bexar County at various times in the 1980s, 1990s, and 2000s.  See July 2013 hearing at pages 12-13; May 2012 VA examination at page 15.  These records are not present in the claims folder.  

In this regard, VA is required to make reasonable efforts to obtain all "relevant" records, including private records and state government records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  However, a claimant is required to cooperate fully with VA's efforts and, provide adequate information to authorize the release of existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  Therefore, the RO/AMC shoulder contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain any these private medical records and local government prison records.  

Sixth, a clarifying VA medical opinion is necessary to address service connection for an acquired psychiatric disorder, to include PTSD, based in part on an alleged in-service personal assault.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Federal Circuit and the Court have both held that for a PTSD claim stemming from an in-service personal assault, under 38 C.F.R. § 3.304(f)(5), a medical opinion may be secured to determine whether the occurrence of an in-service stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).  

The previous May 2012 VA psychological examination and opinion was unclear on the issue of whether the Veteran met the DSM-IV criteria for a current PTSD diagnosis.  In addition, the VA examiner did not have access to additional evidence the Board is remanding for, including the Veteran's service personnel records and certain post-service VA and private psychiatric treatment records.  The probative value of medical opinion evidence, among other factors, is based on whether a clinician was "informed of the relevant facts" and medical history in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In fact, the VA examiner noted that additional missing records could provide "valuable information" as to the origin of the Veteran's psychiatric issues.  See May 2012 VA psychological examination report at page 15.  Therefore, an additional clarifying VA opinion is required from another VA clinician.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a notice letter in connection with his claim for service connection for PTSD based in part on an alleged in-service personal assault.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  Specifically, this letter should be compliant with 38 C.F.R. § 3.304(f)(5), advising the Veteran of specific examples of alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).  

2.  The RO/AMC should contact the NPRC and /or RMC or other appropriate locations and secure the Veteran's complete service personnel records for his period of active military service with the U.S. Army from November 1976 to December 1980.  (The Veteran maintains that service personnel records would reveal that he received a nonjudicial punishment under Article 15 of the Uniform Code of Military Justice (UCMJ) and a Court-Martial).  

If the Veteran's service personne records are unavailable or no longer exist, a negative reply to this effect is required from the NPRC or other appropriate facility.  See 38 C.F.R. § 3.159(c)(2).  

3.  The RO/AMC should request the Veteran's records dated from the SSA pertaining to his SSI benefits.  A specific request should be made for copies of any disability determination and all medical records considered for SSI benefits.  

All attempts to secure these records, and any response received should be documented in the claims file.  If no records are available or do not exist, a response to that effect should be documented in the claims file, and the Veteran should be notified.

4.  The RO/AMC should request VA medical records from the VAMC and VA clinics in San Antonio, Texas, dated from 1986 to February 2007 and also dated from September 2011 to the present.  These records include VA inpatient substance abuse treatment in 1991; VA inpatient substance abuse treatment in 2004; and VA treatment records dated sometime between 1996 and 1998.

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

5.  The RO/AMC should contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the following:

(a) Private treatment records from the Center for Health Care Services (formerly MHMR) in San Antonio dated sometime between 1986 and 1989 and also in 1998 for the Veteran's psychiatric/substance abuse issues.  

(b) Texas Department of Corrections in Bexar County mental health treatment records dated in the 1980s, 1990s, and 2000s.  

The Veteran must adequately identify the providers.  He should be asked to provide the full names of the providers who treated him, the specific dates of treatment, and any address or telephone information.  The Veteran is also asked to provide the records himself if he has them in his possession.  

If the Veteran provides a completed release form (VA Form 21-4142) authorizing VA to obtain these records, then the RO/AMC should attempt to obtain them, and document such efforts in the claims folder.  If no records are available, it should be so noted in the claims folder. 

6.  After providing additional VCAA notice and completing the above development, the RO/AMC should refer the Veteran's claims folder to a VA examiner.  A clarifying VA addendum opinion should be secured to address the nature and etiology of any current psychiatric disorder, to include PTSD, based in part on alleged in-service personal assault.  Only if deemed necessary by the new VA examiner is an actual examination necessary.  

The VA examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner is advised that the Veteran contends that he has an acquired psychiatric disorder, to include PTSD, that is related to traumatic incidents during his military service from 1976 to 1980, including going through a gas chamber in training, being dragged and beaten during an assault by a drill sergeant, viewing a dead Russian soldier in a tunnel while on patrol, witnessing a suicide, and witnessing another soldier stabbed in the barracks.  The Veteran's October 1980 separation examination revealed a normal psychiatric evaluation, but he did report a history of "depression" and "excessive worry" and insomnia that time upon separation.  A military physician at separation noted that the Veteran "worries too much."  

The VA examiner should identify all current diagnoses of any acquired psychiatric disorder during the pendency of the appeal.  If the Veteran has a current acquired psychiatric disorder other than PTSD the VA examiner shoulder opine whether it is at least as likely as not that any current disorder began during service or is related to an incident of service. 

With respect to PTSD, the VA examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the VA examiner should then comment upon whether it is at least as likely as not the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service physical assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

With respect to PTSD, if the VA examiner believes that behavioral changes are reflective of the occurrence of an in-service physical assault, the VA examiner should opine whether it is at least as likely as not current PTSD symptomatology is attributable to the occurrence of an in-service physical assault. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  

8.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

9.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  No action is required of the Veteran until she is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


